Citation Nr: 0621511	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-43 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern
INTRODUCTION

The veteran had active service from October 1961 to September 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran was afforded a personal hearing via video 
conferencing before the undersigned Acting Veterans Law Judge 
in June 2006.  A transcript of the hearing is associated with 
the claims folder.

The Board notes that the veteran originally appealed the 
denial of entitlement to service connection for a left hand 
injury, headaches and for hemorrhoids.  At his hearing before 
the Board, however, the veteran withdrew his appeal of these 
issues.  Thus, the only issues remaining on appeal are as set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss due to noise 
exposure during active service.  

3.  There is no current diagnosis of any type of hepatitis.  
Current liver function testing is within normal limits.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a consequence of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(d), 3.385 (2005).  

2.  Chronic hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided until May 2006, as the requirement was 
recognized by the Court in March 2006 in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  The RO will 
have an opportunity to fully advise the veteran of his rights 
and responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the full 
grant of benefits sought with respect to his claim of 
entitlement to service connection for hearing loss.  Thus, 
the Board finds that the veteran is not prejudiced by any 
notice deficiencies with respect to the claim granted herein.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in June 2006.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he developed bilateral hearing loss 
due to noise exposure experienced while an electrician during 
active service with the United States Navy.  He credibly 
testified before the Board that he did not experience loud 
noises in his post-service employment as an electrician, 
mechanic, postal worker or salesman.  The veteran also seeks 
entitlement to service connection for hepatitis as he tested 
positive for the disease during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Bilateral Hearing loss

The veteran's service separation examination dated in August 
1965 shows his hearing to be within normal limits.  There is 
no evidence of complaints of hearing loss and/or a diagnosis 
of hearing loss during service.  


The veteran's service personnel records show that he served 
aboard the U.S.S. Klondike.  The veteran testified that he 
worked in the ship's engine room, which contained multiple 
diesel and steam driven generators used to power the U.S.S. 
Klondike and attached ships that were under repair.

In December 2004, the veteran underwent an audiological 
examination by a private physician.  He was found to have 
mild sloping to severe sensorineural hearing loss in both 
ears, and moderate conductive hearing loss in the left ear.  
Based on the history as provided by the veteran, which is 
consistent with the record, the physician opined that the 
etiology of the high frequency component of the veteran's 
hearing loss was, as likely as not, exposure to excessive 
noise while serving in the military.  There is nothing in the 
medical record to refute this medical opinion.

Given the evidence as outlined above, including the veteran's 
credible testimony, the Board finds that, when resolving all 
reasonable doubt in favor of the veteran,  his current 
bilateral hearing loss disability is due to acoustic trauma 
to which he was exposed during his period of active service.  
Accordingly, service connection for bilateral hearing loss is 
granted.  

Hepatitis

The veteran's service medical records show that in October 
1963, he was hospitalized aboard the U.S.S. Klondike 
complaining of an upset stomach and nausea.  Because of high 
bilirubin counts and the veteran's deterioration, he was 
treated with steroids and transferred to a Naval hospital in 
Subic Bay.  He was later transferred to the Naval hospital in 
Corpus Christi and determined to have infectious hepatitis.  
His treatment continued and he was released to limited duty 
and advised to be re-evaluated in six months.  

The veteran was re-evaluated in July 1964 and complained of 
mild exertional fatigability; he denied vomiting, icterus, 
nausea and change in bowel movements and/or urine coloring.  
The veteran's weight had returned to six pounds of his 
previous weight.  He was released for limited duty and 
advised to be re-evaluated in three months.

In February 1964, the veteran's parents petitioned the Under 
Secretary of the Navy to station their son in the United 
States so that his health could be monitored.  He was 
assigned limited duty with the continental United States in 
March 1964 and advised to have his liver functions tested 
periodically.  Upon discharge examination in August 1965, 
there was no diagnosis of hepatitis and no disability 
associated with liver damage.

Post-service treatment records do not show a diagnosis of 
chronic hepatitis nor is there evidence of damage to the 
liver due to the infectious hepatitis experienced during 
service.  The Board acknowledges the veteran's contentions 
that he is restricted from donating blood, and his physician 
has placed limitations on the type of medication he may 
receive.  These restrictions, however, do not equate to a 
diagnosis of hepatitis nor of a disability of the liver; they 
are simply precautions to ensure continued good health.

In January 2003, the veteran underwent VA examination and 
related a history of in-service infectious hepatitis.  He 
complained of a poor energy level and reported working full-
time as a postal worker.  Clinical testing was negative for 
hepatitis and the diagnosis rendered was a history of 
hepatitis.  It was noted that there was no evidence of 
hepatic decompensation or portal hypertension.

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  A claim for service 
connection for a disability must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of hepatitis or any clinically 
documented indication of any type of hepatitis or liver 
dysfunction.  Specifically, current medical evidence shows 
normal liver functions and negative hepatitis testing in all 
categories.  Additionally, there is no evidence of jaundice, 
edema, or hepatic decompensation.  Thus, in the absence of 
current medical evidence reflecting that the veteran 
currently has hepatitis of any kind, or any liver 
dysfunction, the preponderance of the evidence is against the 
claim of entitlement to service connection for hepatitis.  
Thus, the claim is denied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for hepatitis is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


